DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-17 are pending in the instant invention.  According to the Amendments to the Claims, filed May 7, 2021, claims 1-17 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IB2018/053047, filed May 2, 2018, which claims priority under 35 U.S.C. § 119(a-d) to IT 102017000047189, filed May 2, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on May 7, 2021, is acknowledged: a) Group I - claims 1-10 and 14; and b) substituted heteroaryl of formula (I) - p. 51, Example 6, Compound 13.
	Similarly, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted heteroaryls of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(a), (i) claim 11, directed to a method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted hetero-aryl of the formula (I); (ii) claims 12 and 13, directed to a method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I); (iii) claim 15, directed to a method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I); and (iv) claims 16 and 17, directed to a method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Likewise, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on September 22, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Next, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on January 7, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 7, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-17 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt thereof,
wherein:
	A is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 or 2 nitrogen atoms, and further wherein the 6-membered aromatic ring or the 6-membered heteroaromatic ring is optionally substituted with 1 substituent selected from the group consisting of halogen, C1-6 alkyl, C1-6 alkyl(halo), C1-6 alkyl(alkoxy), NH2, NH(C1-6 alkyl), N(C1-6 alkyl)2, and OH;
	A’ is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 or 2 nitrogen atoms, and further wherein the 6-membered aromatic ring or the 6-membered heteroaromatic ring is optionally substituted with 1 substituent selected from the group consisting of halogen, C1-6 alkyl, C1-6 alkyl(halo), C1-6 alkyl(alkoxy), NH2, NH(C1-6 alkyl), N(C1-6 alkyl)2, and OH;
	R1 is H or C1-6 alkyl;
	R2 is H, C1-6 alkyl, C1-6 alkyl(alkoxy), C(O)C1-6 alkyl, or C(O)C1-6 alkyl(alkoxy);
	X1 is -CH2-, -NR2-, or -O-;
	X2 is -CH2-, -NR2-, or -O-; and
	Y is CH;

with the provisos that:
	(1)	X1 and X2 are not simultaneously -NR2-;
	(2)	X1 and X2 are not simultaneously -NR2- and -O-; and
	(3)	X1 and X2 are not simultaneously -O-.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	A is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 nitrogen atom, and further wherein the 6-membered aromatic ring or the 6-membered heteroaromatic ring is optionally substituted with 1 substituent selected from the group consisting of halogen, NH2, NH(C1-6 alkyl), and N(C1-6 alkyl)2;
	A’ is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 nitrogen atom, and further wherein the 6-membered aromatic ring or the 6-membered heteroaromatic ring is optionally substituted with 1 substituent selected from the group consisting of halogen, NH2, NH(C1-6 alkyl), and N(C1-6 alkyl)2;
	R1 is H; and
	R2 is H.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	A is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 nitrogen atom in position 2 or position 3, and further wherein the 6-membered aromatic ring is optionally substituted with 1 halogen substituent;

	A’ is a 6-membered aromatic ring, wherein the 6-membered aromatic ring is optionally substituted in the meta position or the para position with 1 substituent selected from the group consisting of halogen and N(C1-6 alkyl)2;
	R1 is H;
	R2 is H;
	X1 is -CH2-, -NH-, or -O-; and
	X2 is -CH2- or -NH-.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein A is an unsubstituted 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 nitrogen atom.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein A’ is a 6-membered aromatic ring, wherein the 6-membered aromatic ring is substituted in the meta position or the para position with 1 N(CH3)2 substituent.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

6.	The compound according to claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 1, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 2, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 3,


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 4, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 5, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 7,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 8, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 10, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 12,


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 14, and 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 16,

or a pharmaceutically acceptable salt thereof.

18.	A compound selected from the group consisting of:


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 6, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 9, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 11,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 13, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 15, and 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 17,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and the compound according to claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 7, wherein the pharmaceutical composition further comprises a chemotherapeutic agent selected from the group consisting of carboplatin, cisplatin, dacarbazine, nedaplatin, oxaliplatin, satraplatin, temozolamide, and triplatin tetranitrate.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 8, wherein the pharmaceutical composition is administered separately, simultaneously, or sequentially.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description - Substituted heteroaryls of the formula (I)

	Claims 1-17 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, at the time the invention was filed, had possession of the claimed invention.  Specifically, the substituted heteroaryls of the formula (I), wherein (1) A is a 6-membered aromatic ring or a 6-membered heteroaromatic ring that contains 1 or 2 nitrogen atoms and the 6-membered aromatic or 6-membered heteroaromatic ring is optionally substituted at any position with one substituent selected from the group consisting of… C1-6 alkyl(NH2) and OC1-6 alkyl; and (2) A’ is a 6-membered aromatic ring or a 6-membered heteroaromatic ring that contains 1 or 2 nitrogen atoms and the 6-membered aromatic or 6-membered heteroaromatic ring is optionally substituted at any position with one substituent selected from the group consisting of… C1-6 alkyl(NH2) and OC1-6 alkyl, respectively, lack adequate support within the original specification, as filed.  The specification, on pages 11-12, discloses generic substituted heteroaryls of the formula (I), which fail to expressly include substituted heteroaryls of the formula (I), wherein (1) A is a 6-membered aromatic ring or a 6-membered heteroaromatic ring that contains 1 or 2 nitrogen atoms and the 6-membered aromatic or 6-membered heteroaromatic ring is optionally substituted at any position with one substituent selected from the group consisting of… C1-6 alkyl(NH2) and OC1-6 alkyl; and (2) A’ is a 6-membered aromatic ring or a 6-membered heteroaromatic ring that contains 1 or 2 nitrogen atoms and the 6-membered aromatic or 6-membered heteroaromatic ring is optionally substituted at any position with one substituent selected from the group consisting of… C1-6 alkyl(NH2) and OC1-6 alkyl, respectively.  Consequently, one of ordinary skill in the art, at the time this invention was filed, may neither be reasonably apprised of the scope of the instantly recited substituted heteroaryls of the formula (I), nor recognize that the inventor or joint inventor was in possession of the instantly recited substituted heteroaryls of the formula (I), in view of the original specification of the invention.
	The inventor or joint inventor should note that under 35 U.S.C. § 132 and 35 U.S.C. § 251, the proscription against the introduction of new matter in a patent invention serves to prevent an inventor or joint invetor from adding information that goes beyond the subject matter originally filed.  {See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); and MPEP § 2163.06-2183.07}.
	Similarly, the inventor or joint inventor should further note that in order to comply with the written description requirement of 35 U.S.C. § 112(a), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed specification.  [W]hen an explicit limitation in a claim is not present in the written description whose benefit is sought, it must be shown that a person of ordinary skill would have understood, at the time the patent invention was filed, that the description requires that limitation.  {See Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); and In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)}.
	Likewise, the inventor or joint inventor should further note that [N]ew or amended claims, which introduce elements or limitations which are not supported by the as-filed disclosure, violate the written description requirement.  {See In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); and In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972)}.
	Next, the inventor or joint inventor should further note that when filing an amendment, support should be shown in the original specification for new or amended claims.  See MPEP § 714.02 and MPEP § 2163.06.
	Then, the inventor or joint inventor should further note that the examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that if the above amendment is adopted, then the 35 U.S.C. § 112(b) rejections of claims 5 and 6, respectively, made in the Non-Final Rejection, mailed on January 7, 2021, will be reinstated and thus, for clarity, have been included herein in the section below entitled New Claim Rejections - 35 U.S.C. § 112(b).

Enablement - (1) Method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof; and (2) Method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof

	Claims 11-13 and 15-17 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof, respectively, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), shown to the right below, or a pharmaceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), shown to the right, or a pharma-ceutical composition thereof, respectively;

(b)	Nature of the invention - the nature of the invention is performance of a (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), shown to the right above, or a pharmaceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), shown to the right above, or a pharmaceutical composition thereof, respectively;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases or disorders associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, including, but not limited to, a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 18/203256, as provided in the file and cited on the IDS, illustrates the synthesis of substituted heteroaryls of the formula (I), and/or methods of use thereof {De Vivo, et al. WO 18/203256, 2018};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted hetero-aryl of the formula (I), or a pharmaceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof, respectively;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharma-ceutical composition thereof, respectively;
			Similarly, according to the specification, substituted heteroaryls of the formula (I) are capable of treating a variety of diseases or disorders associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, including, but not limited to, a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases or disorders associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, including, but not limited to, a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition.  There is insufficient disclosure to reasonably conclude that the (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof, respectively, as recited, would contribute to treatment of any diseases or disorders associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, including, but not limited to, a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition.  Furthermore, the combination of the instant specification and De Vivo, et al. in WO 18/203256, as provided in the file and cited on the IDS, lacks adequate credible evidence to support the assertion that a (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof, respectively, as recited, would contribute to the prophylaxis of any diseases or disorders associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, including, but not limited to, a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted heteroaryl of the formula (I), such as N-(4-methoxyphenyl)-4-phenyl-6-(piperidin-4-yl)-1,3,5-triazin-2-amine, shown to the left above, possesses utility as a therapeutic agent, useful in a (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharma-ceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof, respectively.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof, respectively, wherein the disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, includes, but is not limited to, a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a (1) method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharm-aceutical composition thereof; and (2) method for treating a primary neoplastic disease, a metastatic neoplastic disease, or a pre-malignant condition in a subject, comprising administering… a substituted heteroaryl of the formula (I), or a pharmaceutical composition thereof, respectively, is clearly justified.

	The examiner suggests replacing the existing recitations with the following recitations, to overcome this rejection:
11.	A method for inhibiting RhoJ activity or cell division control protein 42 homolog-guanosine triphosphate hydrolysing protein activity in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt thereof.

12.	The method according to claim 11, wherein the subject has a disease or disorder selected from the group consisting of a metastatic neoplastic disease, a primary neoplastic disease, and a pre-malignant condition.

13.	The method according to claim 12, wherein the metastatic neoplastic disease, the primary neoplastic disease, or the pre-malignant condition is selected from the group consisting of a benign tumor, a cancer, a cancer metastasis, a cardiomyopathy, a dysplasia, a hyperplasia, a hyperproliferative disorder, a metaplasia, and a retinal disorder.

15.	A method for inhibiting RhoJ activity or cell division control protein 42 homolog-guanosine triphosphate hydrolysing protein activity in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of the pharmaceutical composition according to claim 7.

16.	The method according to claim 15, wherein the subject has a disease or disorder selected from the group consisting of a metastatic neoplastic disease, a primary neoplastic disease, and a pre-malignant condition.

17.	The method according to claim 16, wherein the metastatic neoplastic disease, the primary neoplastic disease, or the pre-malignant condition is selected from the group consisting of a benign tumor, a cancer, a cancer metastasis, a cardiomyopathy, a dysplasia, a hyperplasia, a hyperproliferative disorder, a metaplasia, and a retinal disorder.

19.	The method according to claim 13, wherein the cancer is melanoma.

20.	The method according to claim 17, wherein the cancer is melanoma.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 5 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 5 recites the limitation, The compound according to claim 1, wherein A’ is a 6-membered aromatic ring,… substituted… with one substituent selected from… OC1alkyl in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, A’ is not recited as substituted with OC1alkyl, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 6 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, The compound according to claim 1,… wherein the compound is selected from the group consisting of:… Compound number 6, Compound number 9, Compound number 11, Compound number 13, Compound number 15, and Compound number 17.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the aforementioned substituted heteroaryls.  According to claim 1, neither A, nor A’, is recited as substituted with methoxy, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 11 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Moreover, the metes and bounds of the treatable diseases or disorders associated with RhoJ and/or Cdc42 GTP-ase activity in a subject are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 27-28, uses open language, such as such as, to define treatable diseases or disorders associated with RhoJ and/or Cdc42 GTP-ase activity in a subject as a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition.  Consequently, the method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a substituted heteroaryl of the formula (I) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

	Claim 15 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 15 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Moreover, the metes and bounds of the treatable diseases or disorders associated with RhoJ and/or Cdc42 GTP-ase activity in a subject are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 27-28, uses open language, such as such as, to define treatable diseases or disorders associated with RhoJ and/or Cdc42 GTP-ase activity in a subject as a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, a primary neoplastic disease, a metastatic neoplastic disease, and/or a pre-malignant condition.  Consequently, the method for treating a disease or disorder associated with RhoJ and/or Cdc42 GTP-ase activity in a subject, comprising administering… a pharma-ceutical composition comprising a substituted heteroaryl of the formula (I) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 7, 2021, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624